Citation Nr: 0022616	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

REMAND

The veteran served on active duty from May 1970 to December 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO decision which 
denied service connection for PTSD.  A hearing was held 
before a traveling member of the Board (i.e., Travel Board 
hearing) at the RO in June 1999.  The Board remanded the case 
in October 1999 for further development, and the case was 
returned to the Board in May 2000.  

The traveling member that conducted the June 1999 hearing is 
no longer employed by the Board.  In June 2000, the Board 
sent the veteran a letter asking him whether he wanted an 
additional Board hearing; he responded that month, indicating 
he wanted another Travel Board hearing.  Such a hearing must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1999).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


